DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-10, as originally filed, are currently pending and have been considered below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As currently written, the claimed step/action is conditional in nature, because the term “if” signifies that the steps of “concluding a digital safety contract” and “documenting the digital safety contract” does not occur unless a condition is satisfied (i.e., reciprocal assumptions and guarantees correspond to one another). Therefore, the concluding and documenting steps may never even occur. Thus, the claim is considered to be indefinite because the examiner is unclear as to whether the subsequent steps are actually taking place, hence the steps could be read as outside the scope of the claim. According to MPEP 2106(II)(c), language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. Claims 2-10 are rejected do to their dependency from claim 1. Also note, claim 2 contains similar optional language by using the term “when.” Claim 5 additionally contains similar optional claim language rending the claims indefinite.


Claim Rejections - 35 USC § 112 Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:

Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. 
The test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends, or in other words, that it shall not conceivably be infringed by anything which would not also infringe the basic claim. See MPEP 608.01(n)(III).
Claim 8 recites:  "a computer program, which is configured to carry out the method as recited in one of claims 1 through 7".  Here, the claim references a previously set forth claim (claims 1, 2, 3, 4,5,6 or 7), but fails to specify a further limitation.  Claim 8 can be infringed by possessing a computer program that performs the method of any of the claims 1-7 without actually executing/performing any of the steps in the claims.  Since no steps are executed in claim 8, method claim 1, 2, 3, 4, 5, 6, or 7 would not be infringed by the mere possession of the computer program that would infringe claim 8.  As a result, claim 8 is deemed to be in improper dependent form.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements. The same analysis applies to claims 9 and 10. They are therefore rejected under the same rationale.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a device, a computer program, a machine-readable memory medium and a method. Claims 8-10 are not directed to a statutory category and therefore, do not pass step 1. Claims 1-7 pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea that is a method of organizing human activities in the form of a fundamental economic practice, namely commercial interactions including the formation of a transactional agreement.  Using claim 1 as a representative, the abstract idea is defined by the elements of:
transmitting assumptions and guarantees of a first party and a second party;
if the reciprocal assumptions and guarantees correspond to one another a contract is concluded between the first party and second party;
documenting the contract in a database.
The claims, therefore, recite transmitting requirements for an agreement and the formation of an agreement, which is the abstract idea of methods of organizing human activity because they recite a commercial/ legal interaction. This is an abstract idea because, but for the generic machinery in the claims (first system, second system, database), the process is a straightforward transaction that could be performed between humans alone. The additional elements of the claims are various generic computer components to implement this abstract idea (“first system”, “second system” “digital contract”).  The additional elements are not integrated into a practical application because the invention merely applies the abstract idea to generic computer technology, using the computer perform the claimed functionality. The claims do introduce language that could be interpreted as related to the use of blockchain technology (i.e., digital contract), but again, this is merely being used as generic machine or tool to implement the abstract idea above. Because the invention is using the computer simply as a tool to perform the abstract idea on, the judicial exception is not integrated into a practical application. 
Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are at a high level of generality such that they amount to no more than mere instructions to apply the abstract idea using generic components. Because merely “applying” the exception using generic computer components cannot provide an inventive concept, claims 1-10 are not patent eligible. 
Dependent claims 2-7 have been given the full two part analysis, analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because these limitations merely further narrow the abstract idea discussed above. The limitations of the dependent claims fail to integrate the abstract idea into a practical application because the dependent claims do not introduce additional elements other than the generic components discussed above (i.e., “blockchain”). The dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
Regarding Claims 8 and 9, directed to a “computer program” and “machine-readable memory medium”: When the broadest reasonable interpretation of a claim covers a signal per se (e.g., when the specification does not expressly limit the computer readable media to non-transitory media), the claim must be rejected under 35 US.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. See also “Subject Matter Eligibility of Computer Readable Media,” Notice of the Director, Jan. 26, 2010 (http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf).  
Under the broadest reasonable interpretation, the claimed computer program  and machine-readable medium includes transitory propagating signals per se, and is therefore rejected as non-statutory.  Note, a claim drawn to such a computer-readable storage medium that covers transitory and non- transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 US.C. § 101 by adding the limitation "non- transitory" to the claim. Cf. Animals - Patentability, 1077 OJf Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. 
Regarding claims 10, drawn to a device: A system or apparatus defined merely by software, or terms synonymous with software or files, represents functional descriptive material (e.g. data structures or software) per se.  Such material is considered non-statutory when claimed without appropriate corresponding structure (e.g., embodied on a non-transitory computer readable storage medium). Here, Applicant has failed to claim any structure. Therefore, as currently written, the claimed subject matter lacks structure consistent with a proper “system” or apparatus and is therefore is considered to be non-statutory.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livesay et al., (US 20020046147) in view of Fay et al., (US 20160292672).

Claims 1, 8, 9 and 10: A method, computer program, device and machine-readable medium (10, 30, 40) for agreeing to a collaboration between a first system (11) and a second system (12) [Fig. 4], characterized by the following features: 
-assumptions of the first system (11) with respect to the second system (12), and guarantees of the first system (11) to the second system (12), are transmitted (14) by the first system (11) [0074] (describes a first system and second system providing parameters to the matching system;[0015] (describes parameters, which examiner interprets to be assumptions and guarantees); 
- assumptions of the second system (12) with respect to the first system (11), and guarantees of the second system (12) to the first system (11), are transmitted (15) by the second system (12) [0074] (describes a first system and second system providing parameters to the matching system;[0015] (describes parameters, which examiner interprets to be assumptions and guarantees);; 
- if the reciprocal assumptions and guarantees correspond to one another, a digital safety contract is concluded between the first system (11) and the second system (12) [0075] (describes if a match is determined, creating a contract); and 
- the safety contract is documented in a transaction database (13) [0091] (describes monitoring progress of the contract via a common database.)
While Livesay describes electronic creation of the contract, Livesay does not expressly describe wherein the contract is a digital contract. However, Fay, which relates to a system and method for interfacing with a blockchain, teaches that it was known in the art, on the effective filing date, to utilize smart contracts using blockchain implementations. It would have been obvious to one having ordinary skill in the art to modify Livesay to incorporate the concept of use of smart contracts as described in Fay in order to create a new and useful system and method that automates contract processes and performance of the requirements. Moreover, such combination would have been obvious since the simple substitution of transaction processing by Livesay with the use of blockchain technology described by Fay would have led to predictable results. Specifically, such substitution would have been obvious to facilitate more secure online transactions.
Claim 2: Livesay describes the method (10, 30, 40) as recited in Claim 1, characterized by the following features: - 
the assumptions of the first system (11) with respect to the second system (12), and guarantees of the first system (11) to the second system (12), are received by the second system (12) [Fig. 2] (describes sending the parameters to the second system); 
the assumptions of the second system (12) with respect to the first system (11), and guarantees of the second system (12) to the first system (11), are received by the first system (11) [Fig. 2] (describes sending parameters back to the first system by way of offers to provide) ; 
- the first system (11) checks (16) whether the guarantees of the second system (12) correspond to the 101372613.112Literal Translationassumptions of the first system (11) and, if necessary, transmits a first entry (18) including the safety contract and an identifier of the second system (12) to the transaction database (13) [0089] (describes the first system processing the offer to provide services to determine if a contract will be entered);[ [0090] (describes contract negotiation including numerous iterations and modifications and providing data archiving and storage functions for contract creation); Livesay does not expressly describe transmitting the contract and identifier to the transaction database (addressed below)
- the second system (12) checks (17) whether the guarantees of the first system (11) correspond to the assumptions of the second system (12) and, if necessary, transmits a second entry (19) including the safety contract and an identifier of the first system (11) to the transaction database (13); ) [0089] (describes the first system processing the offer to provide services to determine if a contract will be entered);[ [0090] (describes contract negotiation including numerous iterations and modifications and providing data archiving and storage functions for contract creation).
 Livesay does not expressly describe transmitting the contract and identifier to the transaction database (addressed below).
Additionally, Livesay does not expressly describe the following limitations:
- the transaction database (13) adds the entries to a blockchain (20);
 - the transaction database (13) transmits the added entries of the blockchain (21) to the first system (11) and the second system (12); 
- the first system (11) checks (22) the second entry; - the second system (12) checks (23) the first entry; - when the entries match, the first system (11) and the second system (12) start the collaboration (24); and - when one of the systems (11, 12) establishes a violation (25) of the safety contract by the other system (12, 11), it terminates the collaboration (26).

However, Fay teaches that it was known in the art, on the effective filing date, to utilize blockchain/distributed ledger integration. Specifically, Fay teaches the concept of 
- the transaction database (13) adds the entries to a blockchain (20) [0052-55] (describes adding entries to a blockchain);
 - the transaction database (13) transmits the added entries of the blockchain (21) to the first system (11) and the second system (12) [0052-55] (describes adding entries to a blockchain and transmitting data); 
- the first system (11) checks (22) the second entry; - the second system (12) checks (23) the first entry; - when the entries match, the first system (11) and the second system (12) start the collaboration (24)[Fig. 2c]; and - when one of the systems (11, 12) establishes a violation (25) of the safety contract by the other system (12, 11), it terminates the collaboration (26) [Fig. 2C-2D]; [0055-63] (describes checking processes whereby violations of transactions are determined); [0055-63] (when transactions cannot be validated, the process fails and the transaction is revoked).
It would have been obvious to one having ordinary skill in the art to modify Livesay to incorporate the concept of use of blockchain as described in Fay in order to create a new and useful system and method that automates contract processes and performance of the requirements. Moreover, such combination would have been obvious since the simple substitution of transaction processing by Livesay with the use of blockchain technology described by Fay would have led to predictable results. Specifically, such substitution would have been obvious to facilitate more secure online transactions.

Claims 3 and 4: While Fay describes The method (10, 30, 40) as recited in Claim 2, characterized by the following feature: - the first system (11) and the second system (12), after starting the collaboration (24), each repeatedly transmit data/ a hash of data to the transaction database (13); and - the transaction database (13) adds the data/hash of data to the blockchain [0108] (describes providing data in a hashed anonymous manner); [0056] (describes continuously monitoring the blockchain to validate terms of the agreement);[0058] (describes storing transaction log data to ensure contract/agreement is not violated). Fay does not expressly describe wherein the monitored data received is surrounding model data. However, the examiner notes that the recitation specifying that data transmitted  “surrounding model” data is considered non-functional descriptive material, in that it merely describes data/information The recitation does not add a step to the method, nor does it materially limit the function of an existing step within the scope of the claim. This recitation does not impose meaningful limits on the scope of activity involved in transmitting data to the transaction database. In other words, the functional activity would be the same regardless of what the data means or represens. As such, the recitation is a mere descriptive label for data/information, does not materially limit the scope of the claim, and has no patentable weight. See MPEP 2111.05 for additional information on functional and non-functional descriptive material.
Claim 5. Livesay and Fay describes the method (10, 30, 40) as recited in Claim 1, characterized by the following features: - Livesay describes the assumptions of the first system (11) with respect to the second system (12), guarantees of the first system (11) to the second system (12), assumptions of the second system (12) with respect to the first system (11), and guarantees of the second system (12) to the first system (11) are received (14, 15) by the transaction database (13); [0074] (describes a first system and second system providing parameters to the matching system;[0015] (describes parameters, which examiner interprets to be assumptions and guarantees);  
- the transaction database (13) checks whether the guarantees of the second system (12) correspond to the assumptions of the first system (11), and the guarantees of the first system (11) correspond to the assumptions of the second system (12), if necessary draws up the safety contract (31) [0075] (describes if a match is determined, creating a contract).
Fay describes:
 adds a corresponding block to the blockchain[0052-55] (describes adding entries to a blockchain); 
- the transaction database (13) transmits the block including the safety contract (32) to the first system (11) and the second system (12) [0052-55] (describes adding entries to a blockchain and transmitting data); 
and - when they receive the block, the first system (11) and the second system (12) start the collaboration (23) [Fig. 2c] (describes initiating transaction between first and second system).
It would have been obvious to one having ordinary skill in the art to modify Livesay to incorporate the concept of use of blockchain as described in Fay in order to create a new and useful system and method that automates contract processes and performance of the requirements. Moreover, such combination would have been obvious since the simple substitution of transaction processing by Livesay with the use of blockchain technology described by Fay would have led to predictable results. Specifically, such substitution would have been obvious to facilitate more secure online transactions.
Claim 6: Livesay and Fay  describes the method (10, 30, 40) as recited in Claim 5 and Fay further describes monitoring agreements to determine fails in the transaction, including  the following features:
 - the first system (11) and the second system (12) establish a reciprocal transaction channel; - after the block including the safety contract (41) has been received, the systems (11, 12) exchange pieces of information (42, 44, 46) and signed messages (43, 45) via the transaction channel; [fig. 2c and 2d] (describes establishing communication channel between systems and blockchain system to exchange information after blocks have been generated as a match);[0052].
Fay further describes receiving information indicating a violation of the agreement, wherein the exchange computer verifies the transaction and validates the transaction based upon data input, specifically:
when one of the systems (11, 12) receives a piece of information (46) violating the safety contract, it asks the transaction database (13) for arbitration (47) ; - the transaction database (13) notifies (48) the other system (12, 11) of the arbitration, requests from it the piece of information (46) presumably violating the safety contract, and checks this piece of information (49) based on the safety contract. [Fig. 2D];[0059-0062] (describes arbitrating the agreement).
Claim 7: Livesay and Fay describes the method (10, 30, 40) as recited in one of Claims 2 through 6, characterized by the following features: - Fay further describes the blockchain is distributed among numerous terminals [; - the systems (11, 12) manage a digital wallet; and - the terminals are remunerated from the wallet for adding the blocks [0029] (describes blockchain system distributed among many terminals)[0007](describes digital wallets);
Claims 8-10 are rejected as being substantially similar to claims 1-7. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE MEYERS SHANKER whose telephone number is (571)270-5460. The examiner can normally be reached Monday and Tuesday 10:00am- 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JULIE MEYERS. SHANKER
Examiner
Art Unit 3689



/JULIE M SHANKER/           Primary Examiner, Art Unit 3689